I think the decision should be otherwise and should follow City of Drumright v. McCormick, 118 Okla. 140, 247 P. 25. I think the plaintiff in commencing this action had the right to rely on the rule of the Drumright Case theretofore fixed. That decision has been criticized, but has never been expressly overruled, nor has any decision pointed out the evil or unsoundness of that rule. I think that rule is sound and is preferable to the rule of the majority opinion here, which evidently goes on to the logical conclusion that this plaintiff can, at any time in the future, compel a general fund appropriation and levy to pay his warrants, as was held by majority opinion in Board of Education of Duncan v. Johnston, No. 28313, promulgated June 27, 1939 [pending on rehearing], thus avoiding the principle that general fund appropriations may be made only for the purposes of the current year and may not be made to discharge general fund obligations of long prior years. I am not willing to now join in the substitution of that rule, with its apparent defects and evils, for the plain rule of the Drumright Case that upon timely action, within the limitation period, a judgment may be rendered against the municipality.